 Case: 1:16-cv-08637 Document #: 4861 Filed: 07/20/21 Page 1 of 3 PageID #:305444




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION



  IN RE BROILER CHICKEN ANTITRUST                   Case No. 1:16-cv-08637
  LITIGATION
  This Document Relates To: All Actions




                 MOTION FOR LEAVE TO WITHDRAW ATTORNEYS

TO THE COURT, CLERK OF THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF
RECORD:

       Pursuant to Local Rule 83.17, Defendant Pilgrim’s Pride Corporation respectfully requests

leave of this Court to withdraw the appearances of Jonathan S. Goldsmith, Adam C. Hemlock,

Cecile L. Farmer, Eric A. Rivas, Jessica L. Falk, Lorell Guerrero, and Robert A. Dahnke as

attorneys of record in the above-referenced matter. Attorneys at Weil, Gotshal & Manges LLP will

continue to represent Defendant Pilgrim’s Pride Corporation in these actions.


 Dated: July 20, 2021                            WEIL GOTSHAL & MANGES LLP

                                                 By: /s/ Carrie C. Mahan
                                                 Carrie C. Mahan (#459802)
                                                 Christopher J. Abbott (#1014487)
                                                 2001 M Street N.W., Ste. 600
                                                 Washington, D.C. 20036
                                                 Telephone: (202) 682-7000
                                                 Facsimile: (202) 857-0940
                                                 carrie.mahan@weil.com
                                                 christopher.abbott@weil.com
Case: 1:16-cv-08637 Document #: 4861 Filed: 07/20/21 Page 2 of 3 PageID #:305445




                                           EIMER STAHL LLP

                                           Michael L. McCluggage (#01820966)
                                           224 South Michigan Avenue, Ste. 1100
                                           Chicago, IL 60604
                                           Telephone: (312) 660-7665
                                           Facsimile: (312) 692-1718
                                           mmccluggage@eimerstahl.com

                                           Attorneys for Defendant Pilgrim’s Pride
                                           Corporation




                                       2
 Case: 1:16-cv-08637 Document #: 4861 Filed: 07/20/21 Page 3 of 3 PageID #:305446




                               CERTIFICATE OF SERVICE

        I hereby certify that on July 20, 2021 a true and correct copy of the foregoing MOTION
FOR LEAVE TO WITHDRAW ATTORNEYS was filed electronically. Notice of this filing
was sent by operation of the Court’s ECF electronic filing system to all parties indicated on the
electronic filing receipt. Parties may access this filing through the Court’s electronic system.


                                                                   /s/ Carrie C. Mahan
                                                                   Carrie C. Mahan




                                               3
